﻿Mr. President, it is fitting that I begin my address before the General Assembly at its forty-fifth session by extending my congratulations to you. Your election reflects our full confidence that you will, given your wisdom, experience and skill, successfully discharge your responsibilities for guiding the Assembly to a fruitful conclusion. Your predecessor,  His Excellency Major-General Joseph Garba, carried out his task with dedication and I express my appreciation to him for a job well done. I must here underline too how impressed Malaysia has been by the indefatigable efforts of the Secretary-General, Mr. Perez de Cuellar, in the pursuit of peace and stability.
I offer words of welcome and congratulations to the delegation of Namibia, participating for the first time in a regular session of the General Assembly, and to the delegation of Liechtenstein, the latest addition to the membership of the United Nations. I also welcome the delegation of Yemen, now united under a single banner. I should like to welcome in advance the United German delegation, in anticipation of the official reunification of Germany on 3 October 1990. The entry of new States into the United Nations fold will further enhance the universal attributes of this world body. In this regard Malaysia would support a request by the Republic of Korea to become a Member of the United Nations. Such a step would, 1 in our assessment, also contribute to further rapprochement between the two Koreas.
We are witnessing important changes taking place in many parts of the world, changes which inevitably affect the state of international relations, offering both ' challenges and opportunities. Changes taking place in the Soviet Union, attributable largely to the policies of President Gorbachev himself, have created a climate of confidence that has brought an end to the cold war which had for decades divided the world into camps and alignments. The growing rapprochement between the two super-Powers and the changing international scenario provide us with hope for a new world order where the mistrust and rivalry of yester-year will give way to co-operation, consultation and peaceful coexistence between States.
A pertinent question which concerns us is how these changes will affect the workings of the United Nations and its role in the interactions between and among States. I would say: to a very important extent. Nevertheless, the United Nations remains the organization that can provide the best forum and vehicle for building international consensus and promoting international co-operation through its various organs, in particular the General Assembly, the Security Council and the Economic and Social Council. In the past, rivalry between the super-Powers has caused the Security Council to be deadlocked over many issues and prevented the Council from taking necessary action because of the use of the veto. However, we are now witnessing a mutuality of interests and a common will to resolve international crises made possible by the changing international scenario and the recognition of the centrality of the role of the United Nations. The debate on the invasion of Kuwait is testimony to the political will now prevailing to seek united action on issues brought before the Council. Malaysia would like to believe that the world is now moving into an era where the principle of collective security, albeit embryonic, is put into practice, fulfilling the vision of the founding fathers of the United Nations.
Malaysia is proud to be part of the evolution taking place in the United Nations, in particular in the Security Council. We have always stood for the effective discharge of the Council's conciliatory and mandatory powers to ensure universal compliance with and implementation of its decisions. Malaysia also believes that a rationalization of the function and mandate of the Security Council should be carried out in the spirit of a dynamic and constantly evolving United Nations, to enable the Council to address all issues at hand more effectively.
There is now a large measure of understanding among the five permanent members of the Security Council on a number of issues and this, if sustained, should augur well for the future work of the Council and the United Nations as a whole. But this understanding should not lead to exclusivity in decision-making. The five must be responsible in their actions not only to themselves but also to the rest of the international community. They should not use their veto power to impede consensus or prevent action. Their work should serve the interests of all Member States and not just the interests of certain States or groups of States only. While the Gulf crisis and the question of Cambodia have demonstrated lately a unity of purpose among the permanent five, this unity must also provide evidence of their willingness to work closely together on other problems that have eluded solution all this while, in particular the question of Palestine.
The renewed faith in democracy, as borne out by the political and social upheavals in Eastern Europe and other parts of the world will to a significant extent, also have an impact on voting behaviour at the United Nations. If during the cold war votes were cast according to the political alignments of Member States, we now should be able to witness in the Assembly a significant decline in such voting behaviour. We hope that the decline of bloc voting will lead to the achievement of more decisions by consensus on many issues. This will certainly facilitate the achievement of more realistic solutions to many global problems. In order for the" United Nations to function with greater responsibilities, it must have the necessary financial resources, both through the timely and unconditional payment of assessed contributions by Member States and through substantial voluntary contributions by States to assist in particular projects or activities. It is evident that the peace-keeping function of the United Nations and, hence, the corollary financial burden of its peace-keeping operations have increased considerably. This is one area which needs the close attention of Member States.
The agenda of this session of the General Assembly in itself provides an impressive list of important issues. Regional conflicts remain a question of great concern. Malaysia hopes that these conflicts can be resolved peacefully with the appropriate involvement of the United Nations, as was the case in Namibia and Nicaragua. We would support further efforts by the Secretary-General and the countries in Central America to effect a peaceful settlement of other problems facing the region. Malaysia also feels encouraged that the Secretary-General has been able to begin the process of implementing a settlement plan in Western Sahara. Malaysia notes that serious efforts have been undertaken to find a durable solution to the question of Afghanistan. Malaysia welcomes the agreement between Iraq and Iran to implement fully Security Council resolution 598 (1987) and bring their costly war to a peaceful end. Nevertheless, we remain perturbed that tension continues elsewhere in the region.
The end of the cold war should pave the way for the solution of many of the important problems still on the agenda of the United Nations. Of these, the Palestinian problem is perhaps the most crucial. While the world continues to laud the triumph of democracy in Eastern Europe and elsewhere, it cannot remain incongruously silent on the democratic rights of the Palestinian people, people who have remained the victims of Israel's policies of aggression, intimidation and  oppression and who have been denied their rights to self-determination and a homeland. If we are indeed on the brink of the era of collective security in international relations, then, pray, let us see this spirit of collectivism extend to the solution of the Palestinian problem as well. Otherwise, it would be difficult for us to claim that the practice of double standards does not exist among the key Members of the United Nations. For Malaysia, it is unacceptable that the Security Council could pronounce itself so forcefully on the Gulf crisis when it has not been able to act on the critical issue of Palestine.
Apartheid is another long-standing problem, but there still appears to be hope for a solution. The release of Nelson Mandela and other political prisoners, the unbanning of the African National Congress of South Africa (ANC) and other anti-apartheid groups, the partial lifting of the state of emergency, and the renunciation of the armed struggle by the ANC have been important developments in creating a climate conducive for negotiations. The dialogue that has been initiated between Nelson Mandela, as representative of the black majority in South Africa, and President De Klerk must continue to its logical conclusion, that is, the attainment of a one-man one-vote system in a free, democratic and non-racial South Africa and the end of apartheid. Until this objective is achieved, the international community should continue to maintain both pressure and sanctions on the South African regime. We are concerned, however, at the recent upsurge in violence between the blacks, in which inter-factional rivalry has led to the deaths of many. We are now heartened by the latest indications that Nelson Mandela and Chief Buthelezi will meet; this augurs well for black solidarity and will, we hope, prevent further bloodshed. We would urge President De Klerk, who is responsible for the maintenance of law and order in South Africa, to take appropriate actions, including actions to deal with questions relating to police partisanship and white-extremist involvement. 
In South-East Asia, the Cambodian conflict will, we hope, come to a peaceful end soon. The recent agreement in Jakarta of all the Cambodian parties to accept the framework document of the permanent five as a basis for a comprehensive political settlement and the formation of the Supreme National Council is a promising start to the process of achieving a just and durable peaceful solution. The adoption of Security Council resolution 668 (1990), in which Malaysia fully participated, should provide further impetus to the efforts to speed up this process. The Cambodians themselves must now resolve their remaining differences, and it is also for them to demonstrate greater flexibility in the drawing up of a comprehensive political settlement. This will make possible the early reconvening of the Paris International Conference on Cambodia, where a peace agreement on the protracted conflict can be signed and sealed. As a member of the Association of South-East Asian Nations (ASEAN), which has long involved itself in seeking a comprehensive political settlement of the Cambodian problem, Malaysia welcomes the progress made thus far and stands ready to welcome the decision of the Cambodian people in regard to their own future, through free and fair elections organized and conducted by the United Nations.
Against the backdrop of rapprochement between the two super-Powers and a definite trend towards a reduction in regional tensions, the invasion of Kuwait on 2 August came as a major shock, underlining the fragility and volatility of our international system. Malaysia was distressed by the resort to armed intervention by one Muslim brother against another, both of whom Malaysia values in friendship. This consideration notwithstanding, Malaysia stood firmly by the principles which we strongly believe in and acted accordingly as a Security Council member to support all Council resolutions pertaining to the invasion, a violation of international law which we could never condone. In seeking a peaceful and early solution to the crisis, we have maintained that the United Nations should play a central role and that, at the same time, all resolutions adopted by the Security Council should be effectively implemented. Malaysia has insisted in the Council that diplomatic and political efforts be continuously exerted to bring an end to the crisis.
The Middle East remains the world's most volatile region. It is clear that a major event occurring in the region will have strong political, economic and religious consequences around the world. For obvious reasons, it needs our full attention. The recent turn of events in the Gulf is bringing the region, and the world, close to the precipice of war. The build-up of forces in the region is certainly a cause for deep concern. As a matter of principle and being a member of the Non-Aligned Movement, Malaysia is averse to military forces of major Powers being transplanted into other regions. We must exert every effort to avoid a dangerous development that could spark off a full-scale war, with its unwelcome Consequences to the region and the world at large. 
The international economic situation continues to remain a matter of great concern to all of us, particularly the developing countries. Many of these continue to experience slow economic growth, in some cases negative growth, in addition to problems of external indebtedness, depressed commodity prices, market access and a host of other problems. Earlier this year, at the special session on international economic co-operation, we agreed to undertake concrete measures to promote the economic growth and development of developing countries. This commitment must now be translated into constructive action. The recently concluded conference pertaining to less developed countries is a welcome step towards alleviating the plight of these particular countries.
The problems of the developing countries have to be placed in proper perspective. It is with this in mind that 15 of the developing countries got together in Kuala Lumpur, Malaysia, in early June this year. These countries do not claim to be the self-appointed arbiters and regulators of world economic affairs. Neither did they sit down to conspire against anyone - in the North or in the South. Their aims were not ambitious. They came together to take a realistic approach to problems and to explore the potential for wider and more intensive South-South co-operation. Malaysia hopes that a forum such as the meeting of that group of 15, with the support of other developing countries, can help to facilitate dialogue, not only among countries in the South but also between the South and the North. We believe that an organized South would contribute to the promotion of just and viable solutions to the South's varied economic problems.
The developing countries recognize that there have to be ways and means to find solutions to the problems faced by them. There are various forums for this purpose. The United Nations is certainly one of them. This Organization should be encouraged to address international economic issues with a view to contributing towards finding the right solutions. The Group of 77 remains an important forum for dialogue among the developing countries and a conduit for dialogue between them and the developed countries at the United Nations and in other forums.
It must be realized that in this post-cold-war era, new arrangements for a more stable international economic and trading system have to be found. The North cannot totally neglect the problems and needs of many countries in the South simply because there are newly emerging democracies in the North that require help. The countries of Africa, Asia and Latin America have an equal stake in the future of the world economy. Their needs are equally urgent, if not more urgent, than those of countries in Eastern Europe. They must not be ignored. Let us give the United Nations system the opportunity to build a consensus on these pressing questions.
All of us are in full agreement that environmental degradation must cease. We are all committed to a clean and environmentally safe world not only for us and our generation but for those who come after. It is this fundamental commitment that has enabled the United Nations and its agencies, particularly the United Nations Environment Programme, to play a leadership role in addressing environmental issues which threaten man's life-support systems. The active involvement of the United Nations is reflected in its various resolutions and activities, in particular the forthcoming 1992 United Nations Conference on Environment and Development. We wish to recall and to state that for the 1992 Conference to succeed we must all dedicate our efforts to ensure the following: first, the effective transfer of environmentally sound and appropriate technology to developing countries; secondly,, the provision of new and additional financial resources to enable developing countries to play their role; and, thirdly, a supportive international economic environment which promotes economic growth and development, particularly that of developing countries. 
Highlighting environmental issues without a linkage to development would not serve any of our interests. Similarly, neither legal instruments nor unilateral measures, including bans and distorted campaigns, will contribute to our cause of a clean and safe world. Environment and development are mutually reinforcing and interrelated.
The issue of the protection of the global environment cannot be separated from the question of Antarctica. There should be a truly global environmental convention for the conservation and protection of Antarctica to benefit mankind. Antarctica presents the best opportunity for the international community to embark upon a comprehensive multilateral effort to secure a safe and clean environment for future generations. We should all support efforts to ban prospecting and mining in and around Antarctica and to ensure that all activities will be used exclusively for peaceful scientific research. Malaysia supports the idea of preserving Antarctica as a nature reserve or world park. All of us should be able to find common ground, through the United Nations, between those that are parties to the Antarctic Treaty system and those that are not. We cannot afford to lose that continent to our own narrow and selfish interests.
Drug abuse and illicit trafficking is another very important issue which requires the appropriate response of the international community since it affects all countries. Member States agreed at the seventeenth special session, on drugs, last February that the United Nations should be provided with the necessary mandate and resources to increase international co-operation to combat the drug problem. Let us make that a reality. This problem is far too important for us to expect the United Nations to carry out its tasks in this field without its capability being strengthened. We should all support any proposal that can make the United Nations more efficient and effective in this area, including a restructuring of the relevant United Nations bodies into a single entity. The drug problem has assumed  a very complex character, requiring responses at all levels. Hence, international action should be co-ordinated through the United Nations, while Governments do their part in coping with the problem domestically. Malaysia for one has gone to great lengths to combat drug abuse in the country.
The 1990s should be a decade of renewed faith in the United Nations. We have witnessed significant developments recently which will have a lasting impact on the future of the United Nations system as a whole. In the entire history of the United Nations never has the time been so propitious for it to regain the confidence and trust of the international community as it is now. With renewed faith from all Members alike, the United Nations can play its rightful role in helping to reshape this post-cold-war world. The United Nations needs our full support. 
